Whitman, Judge,
concurring specially. I concur specially in the opinion in this case affirming the judgment of the trial court, and in doing so refer particularly to testimony of J. T. Williams, one of the defendants, who testified on the hearing before the single *393director which was reviewed by the full board, that the deceased was driving the truck at the time of his death; that he had been to McCormick, South Carolina, to deliver some lumber for the Williams Lumber Company; that is, for the witness J. T. Williams and R. B. Williams. These persons were partners and are referred to in the opinion as proprietors. The deceased was an employee of the partnership.